TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                      JUDGMENT RENDERED NOVEMBER 27, 2013



                                      NO. 03-13-00483-CV


                                         J. R., Appellant

                                                 v.

             The Texas Department of Family and Protective Services, Appellee




        APPEAL FROM 340TH DISTRICT COURT OF TOM GREEN COUNTY
       BEFORE CHIEF JUSTICE JONES, JUSTICES PEMBERTON AND FIELD
               AFFIRMED -- OPINION BY JUSTICE PEMBERTON




This is an appeal from the order signed by the district court on June 27, 2013. Having reviewed

the record and the parties’ arguments, the Court holds that there was no reversible error in the

court’s order. Therefore, the Court affirms the district court’s order.



Because appellant is indigent and unable to pay costs, no adjudication of costs is made.